DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-31, 33-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0199800 (Yahata).

Regarding claim 26, Yahata teaches a power module device (Fig. 1-14 shows a power module device in a hybrid or electric vehicle), comprising:
 a first heat radiation device having a front surface and a rear surface (Fig. 4 shows a cooling jacket 19A ie. first heat radiation device with a front surface and a rear surface) [0063-0070];
 a power semiconductor module disposed over the front surface of the first heat radiation device and configured to seal a semiconductor device circuit (Fig. 4 shows power modules 300 ie. power semiconductor module disposed over the front surface of the cooling jacket 19A ie. first heat radiation device and configured to seal semiconductor devices such as IGBTs 328 and 330 ie. semiconductor device circuit as shown in Fig. 5) [0052-0055, 0063-0067, 0075-0080]; 
a second heat radiation device disposed over the power semiconductor module (Fig. 4 shows metallic base plate 304 ie. second heat radiation device disposed over the power modules 300 ie. power semiconductor module) [0075-0083]; and 
a drive circuit part configured to drive the power semiconductor module and disposed over the second heat radiation device (Fig. 4-5 shows drive circuit board 22 ie. drive circuit part is configured to drive the power module 300 ie. power semiconductor module and is disposed over the metallic plate 304 ie. second heat radiation device) [0072-0074, 0078-0083, 0086-0087].
	 

Regarding claim 27, Yahata teaches wherein a power device used in the semiconductor device circuit comprises a switching element that includes an electrode and a surface on which the electrode is disposed (power device used in the semiconductor device circuits comprising IGBT 328, 330 includes electrodes and a surface on which the electrodes are disposed) [0050-0055], and wherein the power semiconductor module constitutes a two-in-one module (power module 300 ie. power semiconductor module constitutes a two-in-one module) [0066-0071].

Regarding claim 28, Yahata teaches wherein the second heat radiation device has a through-hole (Fig. 6 shows metallic base plate 304 having through holes), and wherein the first heat radiation device and the second heat radiation device are thermally connected to each other via a fixture that is inserted into the through-hole (cooling jacket 19A ie. first heat radiation device and metallic base plate 304 are thermally connected to each other via a fixture that is inserted into the through holes to ensure that all the components are held together) [0077-0080].

Regarding claim 29, Yahata teaches wherein the first heat radiation device is a water-cooled cooler (Fig. 4 shows cooling jacket 19A is a water cooled cooler) [0066].

Regarding claim 30, Yahata teaches wherein the second heat radiation device is formed of a metal plate having a heat radiation property (Fig. 4 shows metallic base plate 11 has heat radiation property) [0072].

Regarding claim 31, Yahata teaches wherein the metal plate is formed of Al (metallic base 304 is formed of Al) [0080].
	 
	

Regarding claim 33, Yahata teaches wherein the drive circuit part comprises a primary side circuit part and a secondary side circuit part that are insulated from each other (Fig. 4-5 shows drive circuit 22 having a primary side and a secondary side that are insulated from each other) [0078-0079, 0091-0098].

Regarding claim 34, Yahata teaches wherein the power semiconductor module comprises one or more semiconductor device circuits of an IGBT, a diode, a Si-based MOSFET, a SiC-based MOSFET, and a GaN-based FET (power modules 300 ie. power semiconductor module comprises one or mode semiconductor device circuits of an IGBT, MOSFET) [0076-0077].

Regarding claim 35, Yahata teaches further comprising an attachment frame including a frame body (Fig. 4-6 shows power module case 302 ie. attachment frame including a frame body) [0080], and disposed on the front surface of the first heat radiation device (Fig. 4-7 shows power module case 302 being disposed on the front surface of the cooling jacket 19A ie. first heat radiation device by virtue of power module 300 including power module case 302) [0072-0076, 0080-0082].

Regarding claim 36, Yahata teaches wherein the attachment frame comprises a plurality of holes formed inside the frame body (Fig. 6 shows power module case 302 ie. attachment frame comprising a plurality of holes) [0078-0080, 0092], and the power semiconductor module is mounted on the front surface of the first heat radiation device via respective ones of the plurality of holes (Fig. 4 shows power semiconductor module mounted on the front surface of the cooling jacket 19A ie. first heat radiation device via respective ones of the plurality of holes as shown in Fig. 6 on the detailed view of the power module 300 ie. power semiconductor module) [0066-0070, 0076-0085].

Regarding claim 37, Yahata teaches wherein the attachment frame is made of a resin (Fig. 4 shows power module case 302 ie. attachment frame made of resin) [0080, 0085].

Regarding claim 38, Yahata teaches further comprising a joining member configured to join the power semiconductor module on the front surface of the first heat radiation device (a joining member configured to join the power module 300 on the front surface of the cooling jacking 19A ie. first heat radiation device) [0066-0070, 0078, 0083-0086, 0092].

Regarding claim 39, Yahata teaches wherein the joining member comprises solder configured to fix the power semiconductor module to the front surface (joining member comprises solder to fix the power module 300 to the front surface of the cooling jacket 19A) [0066-0070, 0078, 0083-0086, 0092].

Regarding claim 40, Yahata teaches wherein the joining member comprises a thermally conductive resin configured to hold the power semiconductor module on the front surface (solder comprising thermally conductive resin to hold the power module 300 on the front surface) [0080-0085].

Regarding claim 41, Yamata teaches further comprising a heat insulating sheet disposed on the power semiconductor module (insulating sheet disposed on power module 300 ie. power semiconductor module) [0082, 0090-0091].

Regarding claim 42, Yahata teaches power module device (Fig. 1-14 shows a power module device in a hybrid or electric vehicle), comprising: 
a first heat radiation device having a front surface and a rear surface (Fig. 4 shows a cooling jacket 19A ie. first heat radiation device with a front surface and a rear surface) [0063-0070];
 a plurality of power semiconductor modules, each of which is disposed over the front surface of the first heat radiation device Fig. 4 shows power modules 300 ie. power semiconductor module disposed over the front surface of the cooling jacket 19A ie. first heat radiation device and configured to seal semiconductor devices such as IGBTs 328 and 330 ie. semiconductor device circuit as shown in Fig. 5) [0052-0055, 0063-0067, 0075-0080] and configured to seal a semiconductor device circuit (power device used in the semiconductor device circuits comprising IGBT 328, 330 includes electrodes and a surface on which the electrodes are disposed) [0050-0055, 0066-0067, 0087], which constitutes a two-in-one module (power module 300 ie. power semiconductor module constitutes a two-in-one module) [0066-0071], therein; 
a second heat radiation device disposed over the plurality of power semiconductor modules (Fig. 4 shows metallic base plate 304 ie. second heat radiation device disposed over the power modules 300 ie. power semiconductor module) [0075-0083]; and 
a drive circuit part configured to drive the plurality of power semiconductor modules and disposed over the second heat radiation device (Fig. 4-5 shows drive circuit board 22 ie. drive circuit part is configured to drive the power module 300 ie. power semiconductor module and is disposed over the metallic plate 304 ie. second heat radiation device) [0072-0074, 0078-0083, 0086-0087], 
wherein the plurality of power semiconductor modules constitutes a six-in-one module type inverter or converter (Fig. 2 shows the plurality of power semiconductor modules 300 constitutes a six-in-on type inverter 140 comprising six switches) [0045-0049].

Regarding claim 43, Yahata teaches wherein the power module device is used in a power control unit of an electric vehicle or a hybrid vehicle and is configured to operate in response to a control signal supplied from an ECU (power control unit of hybrid vehicle is configured to operate in response to a control signal supplied from vehicle control device ie. ECU via control unit 170) [0035-0038, 0047-0051].

Regarding claim 44, Yahata teaches a electric vehicle or a hybrid vehicle equipped with the power module device of Claim 26 (the power module device is in a hybrid automobile) [0034-0035, 0038].

Regarding claim 45, Yahata teaches further comprising: an ECU configured to control an operation of the power module device (vehicle control device ie. ECU is configured to control an operation of the power module device via control unit 170) [0035-0038, 0047-0051, 0056-0060]; and
 a temperature monitoring circuit configured to monitor a temperature state of the power module device (control unit 170 monitors a temperature state of the power module of Fig. 4) [0060, 0085-0087].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0199800 (Yahata) in view of US 2009/0039504 (Kimura).


Regarding claim 32, Yahata does not teach wherein the second heat radiation device has a spring property.
	However, Kimura teaches wherein the second heat radiation device has a spring property (Fig. 1-3 plate like spring 3) [0004-0005, 0023, 0066, 0068]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second heat radiation device has a spring property as taught by Kimura in order to fix the power semiconductor module to the structure thereby ensuring that heat is dispersed from the power semiconductor module in a way that inhibits any heat damage from taking place in the circuitry. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836